Citation Nr: 1100699	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether an August 1974 decision of the Board of Veterans' Appeals 
(Board) that denied entitlement to service connection for a low 
back disorder should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).




ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This matter is before the Board as an action on the motion of the 
Veteran in which he alleges CUE in an August 1974 Board decisions 
that denied entitlement to service connection for a low back 
disorder.  

In May 2008, the Board denied the Veteran's motion for revision 
of the August 1974 decision.  The Veteran then appealed the 
Board's May 2008 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2010, in a Memorandum 
Decision, the Court reversed the Board's decision and remanded 
the motion to the Board for readjudication consistent with the 
Memorandum Decision.  

In December 2010, the Veteran's representative submitted written 
argument directly to the Board and waived consideration of that 
argument by the RO.  38 C.F.R. § 20.1304 (2010).  Given that 
waiver and the decision below, the Board will proceed with 
adjudication of the claim.  


FINDINGS OF FACT

The August 1974 Board decision misstated the facts, resulting in 
a result that would have been manifestly different but for the 
error.  


CONCLUSION OF LAW

The August 1974 Board decision that denied service connection for 
a low back disorder contained clear and unmistakable error.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1400-20.1407 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a general duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  This duty does not apply to claims of CUE in 
a prior final Board decision, however.  See Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board 
will proceed with consideration of the motion.

Analysis

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the prior 
Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.

A CUE motion is not an appeal and, with certain exceptions, is 
not subject to the provisions of 38 C.F.R. Parts 19 and 20 which 
relate to the processing and disposition of appeals.  38 C.F.R. § 
20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. 
§ 5107(b) nor the provisions of reopening claims on the grounds 
of new and material evidence under 38 U.S.C.A. § 5108 apply to 
CUE motions.  38 C.F.R. § 20.1411(a) and (b).

A motion to review a prior final Board decision on the basis of 
CUE must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, and 
why the result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other general, 
non-specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b); see Simmons v. Principi, 17 Vet. App. 
104, 114 (2003).  

CUE is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  If it is not absolutely clear 
that a different result would have ensued, the error complained 
of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(b) and (c); see Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).  Examples of situations that are not CUE 
include: (1) a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) a failure to 
fulfill VA's duty to assist the Veteran with the development of 
facts relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE 
also does not encompass the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Under the law in effect at that time of the August 1974 decision, 
service connection was granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C. § 
310 (1970); 38 C.F.R. § 3.303 (1974).  A veteran was considered 
to have been in sound condition when examined and accepted for 
service, except as to disorders noted on entrance into service, 
or when clear and unmistakable evidence demonstrated that the 
disability existed prior to service and was not aggravated by 
service.  Only such conditions as are recorded in examination 
reports were to be considered as noted.  38 U.S.C. § 311 (1970); 
38 C.F.R. § 3.304(b) (1974).  A preexisting injury or disease was 
considered to have been aggravated by service where there was an 
increase in disability during service, unless there was a 
specific finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C. § 353 (1970); 38 
C.F.R. § 3.306 (1974).

In the August 1974 decision, the Board determined that the 
Veteran had a low back disability before he entered service and 
that, although the Veteran had exacerbations of low back symptoms 
during service, there was no increase in the severity of his 
underlying low back disability during service and thus, no 
aggravation.  In support of this conclusion, the Board noted that 
data recorded on preinduction examinations in May 1964 and March 
1969 documented a history of back injury and ongoing occasional 
flare-ups of back pain, which the Board determined was evidence 
of a back disorder on entrance into service, thereby rendering 
the Veteran not sound at the time of entry with respect to his 
spine.  The Board also noted that the service medical evidence 
reflected complaints of low back pain and a finding of lumbar 
spasm but no report of back injury per se during service and that 
the Veteran was pathologically normal at the time of separation - 
per the January 1971 separation examination, and the Board 
determined that the low back symptoms treated in service were 
characteristic exacerbations of the preservice low back strain 
and not the result of an aggravation of the pre-service low back 
pathology.  

However, contrary to the findings made by the Board in August 
1974, the service medical evidence did suggest that the Veteran 
sustained injury to the low back during service, notably in 
November 1969, as a result of a football game.  Furthermore, the 
service medical evidence suggested the existence of pathology, 
namely low back strain, in February 1971.  

In finding that the Veteran was "normal" at separation and that 
the Veteran sustained no injury to the back during service, the 
Board misstated the facts in the Veteran's claim, and it appears 
that the Board's denial of service connection was based on an 
apparent incomplete review of the evidence, which resulted in the 
Board not considering all correct facts and not providing 
adequate reasons and bases for its determinations.  The 
misstatement of facts is not a matter that is open for debate or 
subject to interpretation.  The Veteran's service treatment 
records clearly show that he received medical treatment for a 
back injury and back pain during service and his separation 
examination clearly states a back injury.  Finally, the 
misstatement of facts by the Board in August 1974 clearly and 
manifestly changed the outcome of the decision.  

Thus, the August 1974 Board decision was not supported by the 
evidence of record and that the August 1974 Board decision erred 
in its legal conclusion that service connection was not warranted 
based on the evidence of record.  In sum, the Board finds that 
CUE was committed in the August 1974 Board decision.  As such, 
the decision is hereby reversed.  


ORDER

The August 1974 Board decision that denied service connection for 
a low back disorder is reversed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


